                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                            EASTERN DIVISION


BRAXTON L. TAYLOR,                              )
                                                )
       Plaintiff,                               )
                                                )
                                                )
VS.                                             )           No. 19-1230-JDT-cgc
                                                )
                                                )
MADISON COUNTY SHERIFF’S                        )
DEPARTMENT,                                     )
                                                )
       Defendant.                               )


      ORDER DISMISSING COMPLAINT AND GRANTING LEAVE TO AMEND


       On July 24, 2019, Plaintiff Braxton L. Taylor and ten other individuals, all of whom

at the time were incarcerated at the Madison County Criminal Justice Complex (CJC) in

Jackson, Tennessee, filed a joint pro se complaint pursuant to 42 U.S.C. § 1983.1 (ECF

No. 1.) On August 7, 2019, the Court ordered each Plaintiff to file a motion to proceed

in forma pauperis and a copy of his prison trust account statement. (ECF No. 2.) Only

four Plaintiffs complied, and the Court granted their motions and severed each Plaintiff’s

case into a separate matter. (ECF No. 4.) Once Taylor’s case had been severed, the Court

assessed the pro rata civil filing fee pursuant to the Prison Litigation Reform Act (PLRA),



       1
         Taylor has since notified the Court that he is now incarcerated at the Bledsoe County
Correctional Complex in Pikeville, Tennessee. (ECF No. 8.)
28 U.S.C. §§ 1915(a)-(b). (ECF No. 6.) The complaint is now before the Court for

screening. Taylor sues the Madison County Sheriff’s Department.

       Taylor alleges “several issues concerning the condition of the CJC, including mold

and mild[]ew on the walls and floor, over population of the pods and cells, and lack of

recreation.” (ECF No. 1 at PageID 1.) He alleges that he has often been locked in his cell

for three days at a time without access to showers, recreation, or “communication with the

outside world.” (Id. at PageID 1-2.) Taylor also alleges that Lieutenant Lisa Balderrama

denied his request for a diet comprised of whole foods, in compliance with his Jewish

religion, and told him “that Jewish is not a Religion.” (Id. at PageID 2.)

       Taylor seeks condemnation of the CJC and $20 million in compensatory damages.

(Id. at PageID 3.)

       The Court is required to screen prisoner complaints and to dismiss any complaint,

or any portion thereof, if the complaintC

       (1)    is frivolous, malicious, or fails to state a claim upon which relief may
       be granted; or

       (2)     seeks monetary relief from a defendant who is immune from such
       relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

       In assessing whether the complaint in this case states a claim on which relief may

be granted, the standards under Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal, 556

U.S. 662, 677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57

(2007), are applied. Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). The Court

accepts the complaint’s “well-pleaded” factual allegations as true and then determines

                                              2
whether the allegations “plausibly suggest an entitlement to relief.’” Williams v. Curtin,

631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal, 556 U.S. at 681). Conclusory allegations

“are not entitled to the assumption of truth,” and legal conclusions “must be supported by

factual allegations.” Iqbal, 556 U.S. at 679. Although a complaint need only contain “a

short and plain statement of the claim showing that the pleader is entitled to relief,” Fed.

R. Civ. P. 8(a)(2), Rule 8 nevertheless requires factual allegations to make a “‘showing,’

rather than a blanket assertion, of entitlement to relief.” Twombly, 550 U.S. at 555 n.3.

       “Pro se complaints are to be held ‘to less stringent standards than formal pleadings

drafted by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at

383 (quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants,

however, are not exempt from the requirements of the Federal Rules of Civil Procedure.

Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989); see also Brown v. Matauszak, 415 F.

App’x 608, 612, 613 (6th Cir. Jan. 31, 2011) (affirming dismissal of pro se complaint for

failure to comply with “unique pleading requirements” and stating “a court cannot ‘create

a claim which [a plaintiff] has not spelled out in his pleading’” (quoting Clark v. Nat’l

Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))).

       Taylor filed his complaint pursuant to 42 U.S.C. § 1983, which provides:

              Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of Columbia,
       subjects, or causes to be subjected, any citizen of the United States or other
       person within the jurisdiction thereof to the deprivation of any rights,
       privileges, or immunities secured by the Constitution and laws, shall be liable
       to the party injured in an action at law, suit in equity, or other proper
       proceeding for redress . . . .



                                             3
To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of

rights secured by the “Constitution and laws” of the United States (2) committed by a

defendant acting under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150

(1970).

       The Madison County Sheriff’s Department is not an entity subject to suit under

§ 1983. See Jones v. Union Cnty., Tennessee, 296 F.3d 417, 421 (6th Cir. 2002) (citing

Matthews v. Jones, 35 F.3d 1046, 1049 (6th Cir. 1994)). Taylor’s allegations are construed

as claims against Madison County, which may be held liable only if Taylor’s injuries were

sustained pursuant to an unconstitutional custom or policy. See Monell v. Dep’t. of Soc.

Serv., 436 U.S. 658, 691-92 (1978). To demonstrate municipal liability, a plaintiff “must

(1) identify the municipal policy or custom, (2) connect the policy to the municipality, and

(3) show that his particular injury was incurred due to execution of that policy.” Alkire v.

Irving, 330 F.3d 802, 815 (6th Cir. 2003) (citing Garner v. Memphis Police Dep’t, 8 F.3d

358, 364 (6th Cir. 1993)). “[T]he touchstone of ‘official policy’ is designed ‘to distinguish

acts of the municipality from acts of employees of the municipality, and thereby make clear

that municipal liability is limited to action for which the municipality is actually

responsible.’” City of St. Louis v. Praprotnik, 485 U.S. 112, 138 (1988) (quoting Pembaur

v. Cincinnati, 475 U.S. 469, 479-80 (1986) (emphasis in original)).

       Taylor does not allege that a Madison County policy is responsible for the

conditions of the CJC. He merely alleges that the unpleasant conditions exist. Taylor

therefore fails to state a claim against Madison County.



                                             4
       To the extent Taylor seeks to sue Lieutenant Balderrama, his allegations fail to state

a claim. Prisoners have a First Amendment right to meals that meet their nutritional needs

without violating their sincerely-held religious beliefs. See Robinson v. Jackson, 615

F. App’x 310, 314 (6th Cir. 2015) (citing Colvin v. Caruso, 605 F.3d 282, 290 (6th Cir.

2010)). There is, however, “no constitutional right for each prisoner to be served the

specific foods he desires . . . in prison.” Id. (citing Spies v. Voiovich, 173 F.3d 398, 406-07

(6th Cir. 1999) (holding that providing a Buddhist prisoner with a vegetarian diet but not a

vegan diet was constitutionally permissible, and “the fact that Plaintiffs dislike the alternate

diet available does not render it unreasonable or legally deficient.”).

       Taylor’s sparse allegations state only that he has been denied a “Whole Foods Diet.”

That he has been denied the diet he would prefer does not necessarily mean he has been

denied adequate nutrition that complies with his religious beliefs. As currently alleged,

Taylor has not stated a First Amendment claim.

       To the extent Taylor seeks to state a claim based on Balderrama’s alleged comment

that “Jewish is not a Religion,” he does not state a claim. It is well settled that verbal abuse

or harassment at the hands of prison officials does not constitute a violation of the Eight

Amendment. See, e.g., Johnson v. Unknown Dellatifa, 357 F.3d 539, 546 (6th Cir. 2004)

(holding that even harassment that constitutes “shameful and utterly unprofessional

behavior” is insufficient to constitute cruel and unusual punishment); Ivey v. Wilson, 832

F.2d 950, 954-55 (6th Cir. 1987) (“Not every unpleasant experience a prisoner might

endure while incarcerated constitutes cruel and unusual punishment.”).



                                               5
       For the foregoing reasons, Taylor’s complaint fails to state a claim and must be

dismissed.

       The Sixth Circuit has held that a district court may allow a prisoner to amend his

complaint to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716 F.3d

944, 951 (6th Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013)

(per curiam) (“Ordinarily, before dismissal for failure to state a claim is ordered, some form

of notice and an opportunity to cure the deficiencies in the complaint must be afforded.”).

Leave to amend is not required where a deficiency cannot be cured. Curley v. Perry, 246

F.3d 1278, 1284 (10th Cir. 2001) (“We agree with the majority view that sua sponte

dismissal of a meritless complaint that cannot be salvaged by amendment comports with

due process and does not infringe the right of access to the courts.”). In this case, the Court

finds that Taylor should be given an opportunity to amend his complaint.

       However, because Taylor is no longer at the CJC, his request for injunctive relief

against the CJC and its officials is moot. See Colvin v. Caruso, 605 F.3d 282, 289 (6th Cir.

2010) (complaint for declaratory or injunctive relief is rendered moot by the plaintiff’s

transfer to a different prison facility); Kensu v. Haigh, 87 F.3d 172, 175 (6th Cir. 1996)

(same). If he files a second amended complaint, he may seek only damages.

       In conclusion, Taylor’s complaint is DISMISSED for failure to state a claim on

which relief can be granted, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1).

Taylor, however, is GRANTED leave to file an amended complaint. Any amendment must

be filed within twenty-one (21) days after the date of this order.



                                              6
      Taylor is advised that an amended complaint will supersede the original complaint

and must be complete in itself without reference to the prior pleadings. The text of the

complaint must allege sufficient facts to support each claim without reference to any

extraneous document. Any exhibits must be identified by number in the text of the

amended complaint and must be attached to the complaint. All claims alleged in an

amended complaint must arise from the facts alleged in the original complaint. Each claim

for relief must be stated in a separate count and must identify each defendant sued in that

count. If Taylor fails to file an amended complaint within the time specified, the Court

will assess a strike pursuant to 28 U.S.C. § 1915(g) and enter judgment.

IT IS SO ORDERED.
                                                 s/ James D. Todd
                                                JAMES D. TODD
                                                UNITED STATES DISTRICT JUDGE




                                            7
